      Case 3:21-cv-05270-CRB Document 28-2 Filed 09/22/21 Page 1 of 2



 1   FRED NORTON (CA SBN 224725)
     fnorton@nortonlaw.com
 2   BREE HANN (CA SBN 215695)
 3   bhann@nortonlaw.com
     NATHAN WALKER (CA SBN 206128)
 4   nwalker@nortonlaw.com
     THE NORTON LAW FIRM PC
 5   299 Third Street, Suite 200
     Oakland, CA 94607
 6   Telephone: (510) 906-4900
 7
     Attorneys for Plaintiffs
 8   ORACLE AMERICA, INC. and
     ORACLE INTERNATIONAL CORPORATION
 9

10
                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISO DIVISION
12

13   ORACLE AMERICA, INC., a Delaware          Case No. 21-cv-05270-CRB
     corporation and ORACLE INTERNATIONAL
14   CORPORATION, a California corporation,    [PROPOSED] ORDER GRANTING
                                               PLAINTIFFS’ MOTION TO:
15
           Plaintiffs,                         (1) DISMISS COUNTERCLAIMS
16   v.                                        PURSUANT TO RULE 12(B)(6), AND
                                               (2) STRIKE AFFIRMATIVE
17   NEC CORPORATION OF AMERICA, a             DEFENSES PURSUANT TO RULE
     Nevada corporation,                       12(F)
18
           Defendant.                          Date:    October 28, 2021
19
                                               Time:    10:00 a.m.
20                                             Judge:   Hon. Charles R. Breyer

21

22

23

24

25

26

27

28
                                      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS
                                                         COUNTERCLAIMS AND STRIKE DEFENSES
                                                                  CASE NO. 21-CV-05270-CRB
     Case 3:21-cv-05270-CRB Document 28-2 Filed 09/22/21 Page 2 of 2



 1         Having considered Plaintiffs’ Motion to Dismiss Counterclaims Pursuant to Rule
 2   12(b)(6) and Strike Affirmative Defenses Pursuant to Rule 12(f) (the “Motion”), and the
 3   other papers submitted by the parties, hearing the arguments of counsel, and good cause
 4   appearing, IT IS HEREBY ORDERED that:
 5         ▪ Plaintiffs’ Motion is GRANTED;
 6         ▪ Defendant NEC Corporation of America’s counterclaims Nos. 1, 2, and 3 are
 7             dismissed; and
 8         ▪ Defendant NEC Corporation of America’s affirmative defense Nos. 3 and 4
 9             are stricken.
10         IT IS SO ORDERED.
11

12   Dated: _______________________                  ____________________________
                                                     The Honorable Charles R. Breyer
13                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                                           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS
                                                              COUNTERCLAIMS AND STRIKE DEFENSES
                                                                                  21-CV-05270-CRB
